After his appointment as executor of the will of William Perkins, the defendant called upon the plaintiff; and requested a settlement and an examination of his accounts. The defendant excepted to the admission of evidence as to the conversation between the parties at that time. The conversation was between the plaintiff and defendant who are parties of record, it was a part of the res gestae, and the defendant was discharging his duties as executor of Perkins' will in endeavoring to erect a settlement of the plaintiff's account. Under these circumstances, the defendant's admission of the *Page 554 
justice of the plaintiff's claim might properly be shown in evidence. Tenney v. Evans, 14 N.H. 343. The exception to the question and answer excluded by the court is groundless. The verdict should not be set aside because of an inadvertent answer of a witness, which the court found did not affect the result of the trial.
Exceptions overruled.
WALLACE, J., did not sit: the others concurred.